Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 21, 2016

                                     No. 04-16-00519-CV

                                      Loren BREWER,
                                          Appellant

                                               v.

     SCHLUMBERGER TECHNOLOGY CORPORATION, Schlumberge, N.V. a/k/a
                 Schlumberger Limited and Jose Salazar Jr.,
                                Appellees

                From the 79th Judicial District Court, Jim Wells County, Texas
                              Trial Court No. 14-09-53692-CV
                       Honorable Richard C. Terrell, Judge Presiding


                                        ORDER
        The clerk’s record was filed October 7, 2016. Our review of the clerk’s records shows
appellant filed a notice of appeal in which he contends he is appealing the “FINAL SUMMARY
JUDGMENT” signed May 12, 2016. After reviewing the clerk’s record, it initially appears
appellant brought sought against, and served: (1) Schlumberger Technology Corporation; (2)
Schlumberger, N.V. a/k/a Schlumberger Limited; (3) Rig Relocators, LLC; (4) Rig Relocators;
and (5) Jose Salazar Jr. The record shows the trial court granted summary judgment in favor of
the Schlumberger entities by order signed May 12, 2016. On that same date, by separate order,
the trial court granted summary judgment in favor of Salazar. However, we can find no order,
judgment, or other document disposing of the claims against Rig Relocators, LLC and Rig
Relocators. We recognize appellees contend these last two entities were never served, but the
documents in the record suggest otherwise.

        Accordingly, based on our review of the record, it appears there is no order or judgment
in this case disposing of appellant’s claims against Rig Relocators, LLC or Rig Relocators.
Thus, the summary judgments rendered in favor of the Schlumberger entities and Salazar are
interlocutory. In other words, there is no judgment or order — or series of judgments or orders
— disposing of all the claims and parties in this case. Generally, an appeal may be taken only
from a final judgment. Lehmann v. Har-Con Corp., 39 S.W.3d 191, 196 (Tex. 2001). A
judgment is final for appellate purposes if it disposes of all pending parties and claims in the
record. Id. There is no final judgment in the clerk’s record, and we have found no authority
permitting an interlocutory appeal from partial summary judgment orders in the circumstances
presented here. See Texas A & M Univ. Sys. v. Koseoglu, 233 S.W.3d 835, 840 (Tex. 2007)
(holding appellate courts have jurisdiction to consider interlocutory orders only if statute
explicitly provides such jurisdiction).

        Accordingly, we ORDER appellant to file a written response in this court on or before
December 21, 2016, showing cause why this appeal should not be dismissed for want of
jurisdiction. If appellant fails to satisfactorily respond within the time provided, the appeal will
be dismissed. See TEX. R. APP. P. 42.3(c). If a supplemental clerk’s record is required to
establish this court’s jurisdiction, appellant must ask the district clerk to prepare one and
must notify the clerk of this court in writing within December 1, 2016 that such a request
was made. All deadlines in this matter are suspended until further order of the court.

       We order the clerk of this court to serve a copy of this order on the trial court, appellant,
appellees, and the district clerk.

                                                     _________________________________
                                                     Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of November, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court